 

EMPLOYMENT AGREEMENT dated, as of October 15, 2018 (this “Agreement”), by and
between Vector Therapeutics Inc. (formerly named-Oxygen Therapy, Inc), a
Delaware Company (the “Company”) and Daniel Teper, an individual (the
“Executive”). Each of the Company and the Executive is also sometimes herein
referred to as a “Party” and collectively as the “Parties”.

 



WITNESSED

 

WHEREAS, the Executive has served as the Chairman of the Board, President, Chief
Executive Officer, and Chief Financial Officer, and as a director of the Company
for the period from August 3, 2018, to the date of this Agreement (the “Prior
Period”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) at a duly held
meeting of the Board at which a quorum was present elected, appointed and
designated the Executive as the Chairman of the Board and appointed the
Executive as the Chief Executive Officer and President of the Company for a
3-year term as Chairman of the Board, effective September 1, 2018 (the
“Effective Date”); and

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Executive Officer and upon the terms, provisions and conditions hereinafter set
forth; and

 

WHEREAS, the Executive desires to serve as the Chief Executive Officer of the
Company upon the terms, provisions and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of agreements of the Parties set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

Section 1. Employment. The Company hereby appoints ,retains and engages the
Executive as the President and Chief Executive Officer of the Company for the
Term (as hereinafter defined), and the Executive hereby accepts to serve as the
Company’s President and Chief Executive Officer upon the terms, provisions and
conditions of this Agreement.

 

Section 2. Duties. As the President and Chief Executive Officer of the Company,
the Executive shall be responsible for managing and providing leadership of the
Company in accordance with the strategic goals set by the Board, including,
without limitation, hiring, firing and managing the officers and employees of
the Company, overseeing the negotiation and implementation of material
transactions and material agreements, developing business strategies, alliances
and generally overseeing the Company’s business. The Executive, as President and
Chief Executive Office of the Company shall be responsible to the Board of the
Company The Executive shall devote substantially the necessary business time to
the performance of his duties hereunder; provided, that Executive may serve on
company outside boards and take other non-executive consulting or advisory
responsibilities.

 

Section 3. Term of Employment. Unless earlier terminated pursuant to the
provisions of Section 5 hereof, the term of Executive’s employment shall
commence as of the Effective Date and shall continue until August 31, 2021 and
shall automatically renew for successive one (1) year terms, unless (i) the
Companyprovides the Executive with written notice, given not less than ninety
(90) days prior to the then expiration date that the Company does not intend for
the Term (as hereinafter defined) to automatically extend or , or (ii)the
Executive provides the Company with written notice, given not less than thirty
(30) days prior to the then expiration date of the Term that the Executive does
not intend for the Term to automatically extend the term of employment, as it
may be extended, the “Term”).

 



  1

 



 

Section 4. Compensation of Executive.

 

4.1. Compensation. As compensation for his services as President and Chief
Executive Officer of the Company, the Company shall pay Executive an annual
salary (“Salary”) equal to four hundred eighty thousand dollars ($480,000). The
Salary shall be payable according to the salary payment cycle of the Company,
less such deductions as shall be required to be withheld by applicable law and
regulations. Upon each anniversary of the Effective Date during the Term of this
Agreement, the Executive’s Salary shall be reviewed by the Compensation
Committee of the Board (the “Compensation Committee”) or earlier at the sole
discretion of the Compensation Committee of the Board but in no case will
Executive receive an annual raise of less than the percentage increase (if any)
in the Consumer Price Index: Urban Wage Earners and Clerical Workers for the
N.Y. Northeastern N.J. region as published by the U.S. Bureau of Labor
Statistics during the immediately preceding 12-month period running from October
1st through September 30th.

 

4.2. Bonus; Stock Options.

 

(a)In addition to the Salary payable to the Executive, the Executive shall be
eligible to receive a an annual Bonus (the “Bonus”) of up to 75% of the
Executive’s then applicable base Salary, based on the Executive’s and / or the
Company’s achievement of specified performance indicators (the “Goals”), as
determined by the Board or the Compensation Committee of the Board if such a
Committee is in existence. The Bonus if earned shall be payable in Cash and up
to 50% in shares of the Company’s Common Stock (the “Common Stock”), at the
Executive’s own discretion. The Common Stock component of the Bonus shall be
paid in a manner consistent with the Company’s Stock Award Program, if
applicable. The Bonus shall be calculated within thirty (30) days after the end
of the applicable year and will be paid promptly thereafter, including after the
Term, and including partially. The Goals for each year of the Term, other than
the initial year, shall be set by the Board no later than thirty (30) days after
the commencement of the applicable annual period. Bonus metrics for the first
period (2018) will be set up as soon as possible after execution of the
employment agreement by the Board and the Compensation Committee.

 

(b) As additional compensation for his services hereunder, the Executive shall
receive (i) as promptly as possible following the Effective Date, 500,000 shares
of the Company’s Common Stock of the Company; and (ii) and a grant, effective as
of the Effective Date, Company of 600,000 Company Shares of Common Stock, with a
quarterly vesting during the Term of this Agreement, with the first 50,000
Company Shares vesting on November 30, 2018 and 50,000 Company Shares vesting on
the last day of each three month period thereafter; provided that at the vesting
date the Executive is employed with the Company.

 



(c) Subject to the approval of the Compensation Committee of the Board or the
Board if there is no Compensation Committee, as applicable, for each fiscal year
during the term of his employment following the first fiscal year, Executive
shall be eligible to receive, simultaneous with receipt of the Cash Bonus
described in Section 4.2 (a), options to purchase a number of shares of the
Company’s common stock, with an aggregate fair market value to be determined
following standard methods, subject to and in accordance with the terms and
provisions of the Company’s plan and the applicable award agreement.

 

(d) Expenses. The Company shall pay or reimburse Executive for all reasonable
and necessary business, travel or other expenses incurred by him, upon
submission to the Company of proper documentation thereof, in accordance with
the Company’s travel and expense policy, which may be incurred by him in
connection with the performance of his employment services contemplated
hereunder, including services rendered during the Prior Period. It is agreed
that business class airfare shall be permitted on all international travel.

 

(e) Benefits. From and after the Effective Date and during the Term, the
Executive shall be entitled to participate in such pension, profit sharing,
group insurance, term life, option plans, hospitalization, and group health
benefit plans and all other benefits and plans as the Company provides to its
senior executives, subject to the terms and conditions of such plans.

 



  2

 



 

(f) Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
during each twelve (12) month of the Term, during which period his Salary shall
be paid in full. Executive shall take his vacation at such time or times as the
Executive and the Company shall determine is mutually convenient and which times
will not materially interfere with the conduct of the Company’s business in the
ordinary course. Executive shall be permitted to carryover up to 10 days of
unused vacation from one calendar year to the next and shall forfeit any accrued
but unused vacation days above such amount. Upon the Executive’s termination of
employment for any reason whatsoever, he shall be entitled to payment for a
maximum of 20 accrued but unused vacation days.

 

(g) Sick Time. The Executive shall be entitled to sick time in accordance with
the Company’s sick time policy.

 

Section 5. Termination.

 

5.1. Termination. The Executive’s employment hereunder may be terminated upon
written notice of termination to the Executive from the Company and shall be
immediately terminated upon the Executive’s death or immediately in the case of
termination by the Executive. The Executive’s employment hereunder may be
terminated for the following reasons: (i) the Executive’s death or Total
Disability (as hereinafter defined ); or (ii) termination of the Executive’s
employment by the Company For Cause (as hereinafter defined ); or (iii)
termination of the Executive’s employment by the Company other than For Cause;
or (iv) a Change in Control Termination (as hereinafter defined ); or (v)
termination of the Executive’s employment b they Executive without Good Reason
(as hereinafter defined ); or (vi) termination of the Executive’s employment by
the Executive for Good Reason.

 

5.2. Termination upon Death or Total Disability. The executive’s employment
shall terminate immediately upon the Executive’s death or upon written notice of
termination to the Executive of a termination due to Total Disability. In the
event of a termination upon the death or Total Disability of the Executive, the
Company shall pay to Executive, or any person designated by Executive in writing
or, if no such person is designated, to his estate, the Salary which has been
earned but unpaid. As used herein, the term “Total Disability” shall mean that
Executive is unable to engage in any substantial way in the performance of his
duties for the Company by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year as
substantiated by a written report by a competent physician engaged by the
Company who is reasonably acceptable to the Executive or his representative.

 

5.3. Termination For Cause or without Good Reason. In the event the Executives
employment is terminated by the Company For Cause or by the Executive without
Good Reason, the Company shall be obligated to pay the Executive his Salary
through the date of termination. As used herein, the term “For Cause” shall
mean(i) a court of competent jurisdiction has made a final determination of
Executive’s misappropriation of the Company’s assets or perpetration of fraud or
willful malfeasance in his dealings with or on behalf of the Company; (ii) the
Executive’s plea of guilty or nolo contendere to, or conviction in a court of
law of, any crime or offense which constitutes a felony, in each case whether or
not involving the Company; (iii) Executive’s engaging in an act of moral
turpitude which is likely to have a material adverse effect on the Company’s
business or reputation; (iv) the Executive’s habitual drunkenness or habitual
use of illegal substances; (v) the Executive’s failure to cooperate with a
governmental or regulatory investigation concerning the Company or the
Executive; (vi) theExecutive’s willful refusal to follow, or reckless disregard
of, the written policies and reasonable directives of the Company or the Board
after given the opportunity to object with such directive and given thirty (30)
calendar days to cure; or (vii) the Executive’s material breach of a material
provision of this Agreement, which material breach, if curable, is not cured
within thirty (30) calendar days after written notice thereof by the Company.
Whether a termination is “For Cause,” as such term is defined in this Section
5.3, shall be determined by a vote of at least ¾ of all of the members of the
Board, including Executive’s vote, in its sole discretion. Notwithstanding the
foregoing, upon written notice that of a material breach that could result in a
For Cause termination pursuant to clauses (vii) and /or (viii) of the preceding
sentence, the Executive may upon written notice to the Company, shall be given
within five (5) business days after receipt of the notice of material breach,
the opportunity to request a hearing on the matter before all members of the the
Board(in which the Executive may be accompanied by his own legal counsel) in
order for the Executive to provide information that refutes, or justifies the
actions that form, the basis of the assertion that a material breach has
occurred. If such a hearing is requested, the notice of material breach shall be
deemed to not be effective until the hearing has occurred, and that ¾ of the all
of the members of the Board determines not to change its position. Minutes of
the hearing shall be taken by a mutually acceptable independent person. For
purposes of this Section 5.3, no act or failure to act by the Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of the Company or one or more of
its businesses or was made upon advice of the Company’s counsel.

 



  3

 



 

5.4. Termination for Good Reason. The Executive may terminate his employment
prior to the end of the Term, upon written notice to the Company, for Good
Reason, which Good Reason is not remedied by the Company within thirty (30)
calendar days after written notice thereof by Executive. The term “Good Reason”
shall include any of the following, (i) any assignment to Executive of duties
inconsistent with Executive’s position of President and/or Chief Executive
Officer or which constitute a significant reduction in authority,
responsibilities or status without his prior written consent; (ii) any demotion
of his position with the Company as Chairman, Chief Executive Officer or
President without his written consent, including, but not limited to, reporting
to someone other than the Board; (iii) any material reduction in Executive’s
base salary, or other benefit plans available to executive officers of the
Company, or the level, amount or value of any accrued benefit; or (iv) any
attempted reduction of the terms of Executive’s bonus which is inconsistent with
the provisions of this Agreement.

 

5.5. Termination by the Company other than For Cause or by Executive for Good
Reason. If, other than as set forth in Section 10.1, the Executive’s employment
is terminated during the Term by the Company other than For Cause and as
approved by ¾ of the board members and a 50% vote of the shareholders or is
terminated by Executive for Good Reason, then the Company shall pay to Executive
after such termination, subject to his execution of a standard release,
severance payments (“Severance”) equal to (i) twelve (12) months of Executive’s
Salary for the year in which the termination by Company for reasons other than
For Cause or by Executive for Good Reason occurs plus (ii) the amount of the
actual bonus earned by Executive under Section 4.2(a) hereof for the year prior
to the year of such termination and for the first calendar year one hundred
percent (100%) of the Target Cash Bonus. The Severance shall be paid in a lump
sum within thirty (30) days after the Release Effective Date (as defined below),
less such deductions as shall be required to be withheld by applicable law and
regulations. In addition, if Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
then, subject to his execution of a standard release, the Company shall
reimburse Executive for the monthly COBRA premium paid by Executive for
Executive and Executive’s eligible dependents. Executive shall be eligible to
receive such reimbursement until the earliest of: (x) the twelve (12) month
anniversary of the date of Executive’s termination of employment; (y) the date
Executive is no longer eligible to receive COBRA continuation coverage; or (z)
the date on which Executive either receives or becomes eligible to receive
substantially similar coverage from another employer.

 

Section 6. Confidential Information; Restrictive Covenants.

 

6.1. Disclosure. The Executive hereby acknowledges that he will acquire access
to Confidential Information (as hereinafter defined) concerning the Company. For
purposes hereof, “Confidential Information” shall mean all information,
documents and materials (regardless of the media in which maintained) concerning
the Company, its business, strategies, prospects, products, product development,
formulas, research and development, know-how, names and contact information of
the Company’s customers, suppliers, contract manufacturers, vendors and other
third-parties who do business with the Company, and the Company’s current and
future business plans, agreements to which the Company is a party or bound or
are in the process of negotiation, the Company’s financial information including
information regarding its assets, liabilities, results of operations financial
condition, and any other information which a reasonable person would consider
confidential or proprietary to the Company and that, among other things, his
knowledge of the Company’s business will be enhanced through his employment by
the Company. The Executive acknowledges and agrees that the Confidential
Information is of great value to the Company, is the sole property of the
Company, other than those customers, suppliers, contract manufacturers, and
vendors introduced to the Company by Executive, and has been and will be
acquired by him in confidence. Confidential Information shall include all
reports and analyses that use or are based upon any Confidential Information.

 



  4

 



 

6.2. Confidentiality. In consideration of the obligations undertaken by the
Company herein, the Executive will not, at any time during or after the Term,
directly or indirectly, use for Executive’s own benefit or any other party’s
benefit, or reveal, divulge or make known to any third party, any Confidential
Information Company and not otherwise in the public domain. Confidential
Information shall not include (i)information which was previously known by the
Executive as established by the Executive’s written records; (ii) information
which was given to Executive by any third party who at the time, to the
knowledge of the Executive (after reasonable inquiry) was not under no
obligation of confidentiality or a fiduciary obligation in favor of the Company;
or (iii) is or becomes publicly know other than due to a breach of this
confidentiality covenant by the Executive. The Executive may disclose
Confidential Information that he is required to disclose as a result of a
governmental investigation, subpoena, applicable law or regulation or by a court
order. The Executive shall cooperate with the Company (at the cost and expense
of the Company) should the Company seek a protective order or other equitable
relief with respect to any disclosure pursuant to the immediately preceding
sentence. If the Company does not seek such relief or waives compliance with
this provision, the Executive shall nonetheless only disclose the Confidential
Information that he is advised by legal counsel is required to be disclosed. The
Executive agrees that all materials, documents or copies thereof containing
Confidential Information of the Company in Executive’s custody or possession
will not, at any time, be removed from the Company’s premises without the prior
written consent of the Board. The Parties hereto acknowledge that pursuant to 18
USC § 1833(b), an individual may not be held liable under any criminal or civil
federal or state trade secret law for disclosure of a trade secret: (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. The Parties further
acknowledge that an individual, including the Executive, suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

6.3. Restrictive Covenants. The Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary. The Parties
confirm that it is reasonably necessary for the protection of the Company that
the Executive agrees, and, accordingly, the Executive does hereby agree, that he
will not, either on the Executive’s own behalf or as an officer, director,
stockholder, partner, principal, consultant, associate, employee, owner, agent,
creditor, independent contractor, or co-venturer of any third party or in any
other relationship or capacity, directly or indirectly, at any time during his
employment and for the Restricted Period (as defined below) (i) solicit, induce,
persuade or encourage, or attempt to solicit, induce, persuade or encourage, any
individual employed by the Company and/or any consultant working for the
Company, with whom the Executive has worked, to terminate such employee’s or
consultancy’s position with the Company, whether or not such employee or
consultant is a full-time or temporary employee or consultant of the Company and
whether or not such employment or consultancy is pursuant to a written
agreement, for a determined period, or at will or otherwise and (ii)engage,
participate or invest in any business activity anywhere in the world that
develops, manufactures or markets any products, or performs any services, that
are otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company or its affiliates or related
entities (including entities owned or controlled (in part or in total) by other
persons having high level responsibilities for the Company (as employees or
consultants or otherwise)has under development or that are the subject of active
planning at any time during the Restricted Period (as defined below)provided
that the forgoing shall not prohibit any possible investments by the Company in
such affiliates or related entities. The provisions of this Section 6.3 shall
only apply to those individuals employed by or consulting for the Company at the
time of solicitation or attempted solicitation.

 

6.4. Restricted Period. For purposes hereof, the term “Restricted Period” shall
mean the Term and any period of time thereafter during which the Executive
receives Severance or his regular Salary and benefits from the Company.

 

6.5. Modification of Restrictions. If any of the restrictions contained in this
Section 6 shall be deemed or determined by a court of competent jurisdiction to
be illegal or unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, the Parties request that the court amend and “blue
pencil” such restrictions so that they are modified to be legal and enforceable
to the fullest extent permissible.

 

Section 7. Work for Hire.

 

7.1. The Executive agrees to make full and prompt disclosure to the Company of
all inventions, improvements, discoveries, methods, developments, formulas,
computer software (and programs and code) and works of authorship, whether or
not patentable or copyrightable, which were or are created, made, conceived or
reduced to practice by Executive or under Executive’s direction or jointly with
others during Executive’s employment by the Company, whether or not during
normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).

 



  5

 



 

7.2. The Executive agrees to assign and, by executing this Agreement, Executive
does hereby assign, to the Company (or to any person or entity designated by the
Company) all of Executive’s right, title and interest, if any, in and to all
Developments and all related patents, patent applications, copyrights and
copyright applications. However, this Section 7.2 shall not apply to
Developments (i) which do not relate to the present or planned business,
operations, activities or research and development of the Company and (ii) which
are made and conceived by Executive: (A) at a time other than during normal
working hours, (B) not on the Company’s premises and (C) not using the Company’s
tools, devices, equipment or proprietary information. Executive understands that
to the extent that the terms of this Agreement shall be construed in accordance
with the laws of any state which precludes a requirement in an employment
agreement to assign certain classes of inventions made by an employee, this
Section 7 shall be interpreted not to apply to any invention which a court rules
and/or the Company agrees falls within such class or classes. The Executive also
agrees to waive all claims to moral and/or equitable rights in any Developments.

 

7.3. The Executive agrees to cooperate fully with the Company, both during and
after Executive’s employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments that are assigned to the Company pursuant to this Agreement. The
Executive agrees that he will sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may reasonably consider necessary or desirable in order to protect its
right, title and interest in and to any Development. The Executive further
agrees that if the Company is unable, after reasonable effort, to secure
Executive’s signature on any such papers, any executive officer of the Company
shall be entitled to execute any such papers as Executive’s agent and
attorney-in-fact, and Executive hereby irrevocably designates and appoints each
executive officer of the Company as Executive’s agent and attorney-in-fact to
execute any such papers on Executive’s behalf, and to take any and all actions
as the Company may deem necessary or desirable, in order to protect its rights
and interests in any Development, under the conditions described in this
sentence. The designation and appointment of any such agent and attorney-in-fact
shall be strictly limited to the purposes described in this Section 7.3.

 

Section 8. Conflicts of Interest; Insider Trading.

 

8.1. Conflicts of Interest. The Executive agrees that shall in order to avoid
actual or apparent conflicts of interest, except with the written consent of the
Board, the Executive shall not have any direct or indirect ownership or
financial interest in any company, person or entity which is: (i) a service
provider to, or vendor of the Company; (ii) a customer of the Company; or (iii)
a competitor of the Company. Executive shall not be deemed to have any direct or
indirect ownership or financial interest for any such interest that does not
exceed five (5%) percent of the issued and outstanding voting equity securities
of any class of any Company or other business entity whose voting equity
securities is traded on a national securities exchange or in the
over-the-counter market.

 

8.2. General Requirements. Executive shall observe such lawful policies of the
Company as may from time to time be adopted by the Board and be in effect. In
the performance of his duties on behalf of the Company, the Executive will
comply with all material laws in all material respects.

 

8.3. Insider Trading. The Executive hereby agrees that Executive shall comply
with Company any Insider Trading Policy from time to time adopted by the Company
and in effect (the “Inside Trading Policy”) and any and all federal, state and
foreign securities laws, including, but not limited, to those that relate to
non-disclosure of information, insider trading and individual reporting
requirements and shall specifically abstain from discussing the non-public
aspects of the Company’s business affairs with any individual or group of
individuals (e.g., Internet chat rooms) who does not have a business need to
know such information for the benefit of the Company or in connection with the
Company’s business. The Executive hereby agrees to immediately notify the
Company’s General Counsel in accordance with any Company Insider Trading Policy
of the prior to Executive’s acquisition or disposition of any of the Company’s
securities.

 



  6

 



 

Section 9. Indemnification.

 

9.1. Indemnification. The Company hereby agrees to indemnify and hold harmless
the Executive (and his heirs, estate and personal representatives, if
applicable)to the fullest extent permitted by the Company’s Certificate of
Incorporation, By-Laws, the Delaware General Company Law or any other applicable
law, as any or all may be amended from time to time. Such reimbursements shall
include but not be limited to Executive’s reasonable and necessary out of pocket
expenses including attorneys and expert fees, losses, judgments, claims, and
settlement payments and any other such costs and expenses. The indemnification
of the Company shall include any reasonable costs and expenses (including,
without limitation, attorneys’ fees and expenses) incurred by the Executive in
attempting to enforce his indemnification rights against the Company.

 

9.2. Undertaking. To the extent that the Company advances payment for any fees
or expenses to the Executive pursuant to this Section 9, such advance shall be
accompanied by a written undertaking by the Executive to repay such amounts if
it shall be ultimately determined by a court of competent jurisdiction in a
final disposition, that the Executive (i) is not entitled to be indemnified by
the Company or (ii) that the amount advanced exceeded the indemnification to
which he is entitled, in which case the amount of such excess shall be repaid to
the Company.

 

9.3. Notice. As a condition precedent to his right to be indemnified hereunder,
the Executive shall give the Company notice in writing as soon as practicable of
any claim made against him for which indemnity will or reasonably could be
sought under this Agreement. Promptly after receiving the notice from the
Executive, the Company inform the Executive in writing if the Company is
providing indemnification for the claim.

 

9.4. Cooperation. Executive shall fully cooperate with all lawful and reasonable
request the Company in connection with any matter for which the Executive has
made a claim for indemnification hereunder and the Company has acknowledged is
obligation with respect to such claim. The Company shall be entitled at its own
expense to participate in the defense of any proceeding, claim or action, or, if
it shall elect, to assume control such defense, in which event such defense
shall be conducted by counsel chosen by the Company, subject to the consent of
the Executive, which consent shall not be unreasonably withheld or delayed. For
purpose of clarification, if the Company does not assume control of the defense
of the claim, the cost and expenses of legal counsel and the other costs and
expenses incurred by the Executive in defending the claim shall be paid by the
Company, as incurred, as part of the Company’s indemnification obligation.

 

9.5. Exceptions. The Company shall not be obligated under this Agreement to make
any payment for any claim which the Executive has sought indemnification:

 

(a) For which payment is actually made to the Executive under valid and
collectable insurance policies, the premiums of which are paid by the Company or
any of its affiliates, except in respect of any deductible that is charged to
the Company and excess beyond the policy payment limit under such insurance;

 

(b) For which Executive is indemnified by the Company otherwise than pursuant to
this Agreement, provided such amount has previously been paid to Executive or a
third party making the claim;

 

(c) Brought about or contributed to by the dishonesty or willful misconduct of
Executive as established by final and non- appealable determination by a court
of competent jurisdiction; or

 

(d) For which Executive fails to cooperate, if the claim involves or relates to
a criminal or civil investigation brought by any legal authority or regulatory
body.

 

9.6. D & O Insurance. To the extent available in accordance with reasonable
commercial rates, the Company shall maintain in effect, a Director’s and
Officer’s liability insurance policy that covers the directors and executive
officers of the Company, upon terms and provisions and in amounts (including
deductibles) that are comparable to public companies of the relative size of the
Company and in the same general industry as the Company, The policy shall be an
occurrence based policy for the matters that are subject to its coverage.

 



  7

 



 

Section 10. Change in Control.

 

10.1. Payment on Change in Control Termination. The Company will provide or
cause to be provided to the Executive the rights and benefits described below
if, during the Term, within the three (3) month period prior to, or within the
twelve (12) month period following, a Change in Control, (x) the Executive
terminates his employment for Good Reason, or (y) the Company or its successor
terminates Executive’s employment (“Change in Control Termination”); provided
however, that a Change in Control Termination shall not include a termination
For Cause or without or for Good Reason or a termination as a result of
Executive’s death or Total Disability. In the event of a Change in Control
Termination during the Term, the Company shall pay or cause its successor to pay
to Executive, in cash, in a lump sum within thirty (30) days after the Release
Effective Date, less such deductions as shall be required to be withheld by
applicable law and regulations, and subject to his execution of a standard
release, an amount equal to two (2) times Executive’s base compensation which
equals the sum of the following: (i) Executive’s annual Salary on the day
preceding the Change in Control Termination, plus (ii) an amount equal to the
aggregate bonus received by Executive for the year immediately preceding the
Change in Control Termination and for the first calendar year one hundred
percent (100%) of the Target Cash Bonus. In addition, if Executive timely and
properly elects continuation coverage under COBRA, then, subject to his
execution of standard release, the Company shall reimburse Executive for the
monthly COBRA premium paid by Executive for Executive and Executive’s eligible
dependents. Executive shall be eligible to receive such reimbursement until the
earliest of: (x) the eighteen (18) month anniversary of the date of Executive’s
termination of employment; (y) the date Executive is no longer eligible to
receive COBRA continuation coverage; or (z) the date on which Executive either
receives or becomes eligible to receive substantially similar coverage from
another employer. In addition, in the event of a Change in Control Termination,
subject to Executive’s execution of a standard release, any and all outstanding
stock options held by Executive shall become fully vested and exercisable.
Executive shall have six (6) months to exercise any such stock options following
his termination of employment, provided that in no event may Executive exercise
a stock option following the original expiration date of such stock option as
set forth in the applicable award agreement.

 

10.2. Change in Control Defined. A “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events;

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then-outstanding
voting securities;

 

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(c) The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation, a transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s or to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s voting securities
immediately before such transaction or in any case of investments by the Company
in affiliates or related entities, including entities owned or controlled (in
part or in total) by other persons having high level responsibilities for the
Company (as employees or consultants or otherwise).

 



  8

 



 



Section 11. Miscellaneous.

 

11.1. Section 409A. The Parties intend for the payments and benefits under this
Agreement are to be exempt from Section 409A of the Internal Revenue Code of
1986, as amended(“Section 409A”), or, if not so exempt, to be paid or provided
in a manner which complies with the requirements of said Section 409A, and
intend that this Agreement shall be construed and administered in accordance
with such intention. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All in-kind
benefits, reimbursements, and tax-gross-ups (if any) to be provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirements that (x)
the amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (y) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (z)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, (i) no amounts payable under this Agreement to
the Executive on termination of employment shall be paid until the Executive
would be considered to have incurred a separation from service from the Company
within the meaning of Section 409A and (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the Applicable Period (as defined below) shall instead be paid on the
first business day after the expiration of the Applicable Period, with interest
from the date such amounts would otherwise have been paid at the short-term
applicable federal rate, compounded semi-annually, as determined under Section
1274 of the Internal Revenue Code of 1986, as amended, for the month in which
payment would have been made but for the delay in payment required to avoid the
imposition of an additional rate of tax on Executive under Section 409A. For
purposes hereof, the term “Applicable Period” shall be the period commencing on
Executive’s separation from service with the Company and ending on the date that
is six (6) months following Executive’s separation from service.

 

11.2. Survival. The provisions of Sections 5, 6.1, 6.2, 6.4, 6.5, 7, 8, 9, 10
and 11 shall indefinitely survive Executive’s employment with the Company. The
provisions of Section 6.3 shall survive for the Restricted Period, as defined
therein.

 

11.3. Injunctive Relief. The Executive agrees that any breach or threatened
breach by him of Sections 6, 7 or 8 of this Agreement shall entitle the Company,
in addition to all other legal remedies available to it, to apply to any court
of competent jurisdiction for specific performance of this Agreement and other
equitable relief (including, without limitation, injunctive relief) with respect
to such breach or threatened breach without being required to establish
irreparable harm, prove actual damage or post a bond or other security. The
parties understand and intend that each restriction agreed to by Executive
herein shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law.

 

11.4. Entire Agreement; Amendment; Waiver. This Agreement constitutes and
embodies the entire and complete understanding and agreement of the Parties with
respect to Executive’s employment by the Company, supersedes all prior and/or
contemporaneous understandings and agreements, if any, whether oral or written,
between Executive and the Company, with respect to that subject matter, all of
which are merged herein. This Agreement may not be amended, modified, waived or
changed except by an instrument in writing executed by each of the Parties. Any
waiver of any provision of this Agreement shall be limited to the instance and
purpose for which it is given. No course of dealing between the Parties shall be
deemed to be an amendment or waiver or any term or provision of this Agreement
No waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
any prior or subsequent time.

 



  9

 



 

11.5. Assignment; Binding Effect. This Executive may not assign or delegate any
of his or duties under this Agreement. Any attempted assignment or delegation
shall be null and void ab initio. This Agreement shall inure to the benefit of,
be binding upon and enforceable against, the Parties hereto and their respective
successors and permitted assigns.

 

11.6. Captions. The captions/headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.

 

11.7 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given on the business day when personally delivered or on the
business day when received, if sent by a recognized overnight courier service or
by certified, mail, postage prepaid, to the Party at the address for such Party
set forth on Schedule 1 attached hereto or to such other address as either Party
may hereafter give notice of to the other Party in accordance with the
provisions hereof.

 

11.8. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New York applicable to contracts made
and to be performed therein without giving effect to the principles of conflict
of laws thereof which could result in the application of the laws of another
jurisdiction. The Parties hereby irrevocably consent to the exclusive
jurisdiction of the United States Federal Courts located in the Southern
District of the State of New York or the courts of the State of New York located
in New York County with respect to any action, suit or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby. By its
execution hereof, the Parties hereby irrevocably waive any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of said courts or from the execution of judgments resulting there
from. The parties hereby irrevocably accept and submit to the jurisdiction of
the aforesaid courts in any such suit, action or proceeding.

 

11.9. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY AND WILLINGLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.10. Counterparts. This Agreement may be executed and delivered in
counterparts, including by facsimile transmission or portable document format
(“.pdf”), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

Signature page follows



 

  10

 

 



IN WITNESS WHEREOF, each of the Parties hereto have executed this Agreement as
of the date set forth above.



 

For Vector Therapeutics Inc

 

 

By: Alexandre Mencik

Chief Business Officer and General Counsel

 



October 15, 2018

 

  11

 

 



The Executive



 

 

By: Daniel Teper

 



  12

 

